 Case 2:20-cv-00558-DBB Document 66 Filed 11/25/20 PageID.2745 Page 1 of 4




Gregory J. Christiansen (10755)
Guardian Law, LLC
770 East Main Street, Suite 242
Lehi, Utah 84043
E-mail: greg@guardianlaw.com
Tel: 844-409-1122
Attorneys for Guardian Law, LLC


                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


REBECCA K. WILSON; DENNIS HOUTZ; JAMES
DUNN; ROBERT WONG; CARNEY LOOK
WONG; KENNETH WONG; MIKE HAMPSHIRE;            REPLY IN SUPPORT OF
LIONS FAN, LLC; LINDA SAENZ, ABBY CREEK         MOTION TO DISMISS
INVESTMENT, LLC; PASCAL VOHRADNIK;          PLAINTIFFS’ FIRST AMENDED
SIMONE VOHRADNIK; 13607 VIRGIL ST., LLC;       COMPLAINT AGAINST
JOANNE BELDOTTI; RAMONA LORRAINE            DEFENDANT GUARDIAN LAW,
SOLANO-OWEN; GREINER 11831, LLC; COYLE                  LLC
12071, LLC; SARSFIELD 12460, LLC; EVA
THODE; LAYNE LUNDSTROM; AUDREY                Case No. 2:20-CV-00558-DBB
LUNDSTROM; INVICTA LEGATO
INVESTMENTS, LLC; PAUL VALENTI; SHERRY             Judge David Barlow
VALENTI; and RE INVESTOR 702, LLC

       Plaintiffs,

v.

BUYPD, LLC; 5 CHOICES, LLC; AMERICAN
CASH FUND, LLC; DLS PROPERTIES, LLC; EZ
STREET PROPERTIES, LLC; FRONTSIDE
PROPERTIES, LLC; GREEN APPLE HOMES,
LLC; INSIDER’S CASH, LLC; MALIBU BREEZE
PROPERTIES, LLC; MAX ULTRA, LLC;
PATRIOT HOMES, LLC; PROPERTY DIRECT,
LLC; READY PROP; RED APPLE HOMES, LLC;
RED LIST HOMES, LLC; SCREE 44, LLC;
SCREAMING EAGLE PROPERTIES, LLC;
SILVER TIE HOMES, LLC; INSIDER’S
FINANCIAL EDUCATION, LLC; YANCEY
EVENTS, LLC; YANCEY, LLC; JOHN GRAHAM
 Case 2:20-cv-00558-DBB Document 66 Filed 11/25/20 PageID.2746 Page 2 of 4




 INC; INCOME PROPERTY USA, LLC;
 INTERACTIVE HOMES, LLC; EXPANSION
 PROPERTIES, LLC; VEIL CORPORATE, LLC;
 BUD LETHBRIDGE; SCOTT YANCEY; DEAN
 GRAZIOSI; RYAN POELMAN; BLAIR
 POELMAN; GUARDIAN LAW, LLC; AMERICAN
 LEGAL AND ESCROW, LLC; INVICTUS, PLLC;
 and PROPERTY EDUCATION, LLC

        Defendants.


       COMES NOW, Defendant Guardian Law, LLC (“Guardian”), by and through its

undersigned counsel and files this Reply in support of its Motion to Dismiss Plaintiffs’ First

Amended Complaint. Guardian asks this Court to dismiss the case pursuant to Fed. R. P. 12(b)(6)

for failure to state a claim since all claims are time-bared, and pursuant to Fed. R. Civ. P. 9(b) for

failure to plead with particularity. Furthermore, based on Fed. R. Civ. P. 12(b)(5) Guardian

requests the court either dismiss or quash service of process based on Plaintiff’s faulty service.

                             INCORPORATION BY REFERENCE

       Guardian incorporates by reference the arguments and case law cited by Defendant John

Graham Inc. in its Reply Memorandum, Dkt 62, and by Defendants Invictus Law and American

Legal and Escrow in their Reply brief, Dkt 63. Plaintiffs have not offered any argument different

against Guardian from these parties to maintain their action, and these parties have proposed well

researched and logical responses to support their motions to dismiss. Therefore, in expediency

of judicial economy Guardian incorporates by reference their arguments and case law herein and

adopts their reasoning as further reason to dismiss Defendant Guardian.

NO LOGICAL EXPLANATION FOR FAILING TO NAME GUARDIAN LAW TIMELY

       Furthermore, Plaintiffs admit that Guardian was a known entity at least as early as


                                                  2
 Case 2:20-cv-00558-DBB Document 66 Filed 11/25/20 PageID.2747 Page 3 of 4




February 2016. Indeed, Defendant Guardian was mentioned over thirty times in the original

Michigan Action but was not named as a Defendant. Plaintiffs intentionally chose not to bring

Guardian as a defendant in the Michigan Action, and then more than four years later and after all

relevant statutes of limitations had passed, is attempting to bring its claims now. Plaintiffs

admissions require Defendant Guardian be dismissed as a matter of law.

                                             CONCLUSION

       For the foregoing reasons Plaintiffs have failed to state a legal claim upon which relief can

be granted, and the Court should dismiss Plaintiffs’ Complaint against Guardian Law.

       DATED this 25th day of November, 2020.

                                      Respectfully Submitted,

                                      /s/ Gregory J. Christiansen
                                      Gregory J. Christiansen
                                      Attorneys for Guardian Law, LLC




                                                 3
 Case 2:20-cv-00558-DBB Document 66 Filed 11/25/20 PageID.2748 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 25, 2020, I caused a true and correct copy of the

foregoing DEFENDANT GUARDIAN LAW, LLC’s REPLY TO MOTION TO DISMISS to

be electronically filed via the court’s CM/ECF system which will send notification to the

following:

       Robert W. Roddis
       bobroddis@gmail.com
       424 Madison
       Gross Pointe Farms, MI 48236
       Attorneys for Plaintiffs



                                                  /s/ Alexis Cowley
                                                    Administrative Assistant




                                            4
